718 N.W.2d 827 (2006)
476 Mich. 862
In re Lucinda Jane WARD and Kimmie Yvonne Puffer, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Teresa Marie Puffer, Respondent-Appellant, and
Keith David Puffer and David Smith, Respondents.
Docket No. 131661, COA No. 266967.
Supreme Court of Michigan.
August 11, 2006.
On order of the Court, the application for leave to appeal the June 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.